DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6-10, 19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1-4, 6-10, 19, and 21-28 generally, none of the prior art references of record, including, but not limited to: US_20070183552_A1_Sanders, US_6061307_A_Shimazaki, US_20090207957_A1_Fukuda, as well as the other references; anticipate, disclose, teach or suggest, alone, or in combination, at the time of the invention, the features as discussed and remarked upon in the prosecution of the current patent application of the inventions as set forth in the claims in this application as allowed, and not necessarily as summarized and/or characterized by the examiner, whether or not as italicized, in the Examiner's Statement of Reasons for Allowance.
Specifically, prior art Sanders discloses a clock and data recovery circuit including a first circuit and a second circuit, the first circuit is configured to receive a clock signal and a phase control signal and to lock onto the clock signal and provide a cleaned clock signal, and the second circuit is configured to receive a data signal and the cleaned clock signal and to sample the data signal via the cleaned clock signal and provide the phase control signal. The first circuit adjusts the phase of the cleaned clock signal based on the phase control signal (Sanders figures 1-3, paragraphs 6, 8, 29).
Prior art Shimazaki discloses performing a mark edge recording on an optomagnetic recording medium with realizing a two-dimensional multi-valued recording in a time direction (or track direction) and an amplitude direction (Shimazaki column 68 line 63 – column 69 line 11).
Prior art Fukuda discloses synchronizing a phase of the recovery clock with a phase of an input burst signal at the first rising edge from the start of burst transmission (Fukuda paragraph 15).
The art of record does not suggest the respective claim combinations together and nor would the respective claim combinations be obvious with: “determine a position of the area corresponding to one of the memories in the time direction of the multiplexed data signal based on the first edge and recover one of the data units from the area corresponding to said one of the memories” as stated in independent claim 1, and similar limitation as stated in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIBIN HUANG whose telephone number is (571)270-3695.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/W.H/Examiner, Art Unit 2471                                                                                                                                                                                                        
/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471